                                                                         United States District Court
                                                                           Southern District of Texas

                                                                               ENTERED
                          UNITED STATES DISTRICT COURT                         May 15, 2019
                           SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                              BROWNSVILLE DIVISION

PRISCILLA ALEJANDRA RUIZ,       §
                                §
     Plaintiff,                 §
VS.                             §                CIVIL ACTION NO. 1:18-CV-53
                                §
COMMISSIONER OF SOCIAL SECURITY §
ADMINISTRATION,                 §
                                §
     Defendant.                 §

                                         ORDER

       On March 4, 2019, the United States Magistrate Judge filed a Report and

Recommendation (Doc. No. 34) recommending that Priscilla Alejandra Ruiz’s petition

for review of the denial of Disability Insurance Benefits be denied.

       Written objections were required to be filed by March 18, 2019. No party filed

any objections.

       After reviewing the Report and Recommendation and the applicable law, the

Court ADOPTS the Report and Recommendation. Accordingly, it is:

       ORDERED that the petition for review of the denial of Disability Insurance

Benefits filed by Priscilla Alejandra Ruiz is DENIED.

       SIGNED this 15th day of May, 2019.


                                             ______________________________
                                             Fernando Rodriguez, Jr.
                                             United States District Judge




1/1
